DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 2/4/2021. Claims 1-20 are pending in the case. Claims 1, 14, and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamay (US 9510048 B2) in view of Jia et al. (US 9247029 B1, hereinafter Jia) and Schmieder et al. (US 2015/0121243 A1, in view of Schmieder).
As to independent claim 1, Kamay teaches a method comprising:
determining at least one application window of a remote desktop to include in a video stream to a local desktop of a local device (“Referring to FIG. 4A, at block 401, a  For each data object, at block 402, processing logic detects the associated image that includes a first portion and second portion that have different types of contents.  For example, as shown in FIG. 3, processing logic may identify that virtual desktop 300 includes portions 301 having streaming video content” paragraph 0042-0043);
capturing image data corresponding to that represents a surface comprising at least a first area of visual content and at least a second area of visual content (“In FIG. 3, processing logic may identify that virtual desktop 300 includes portions 301 having streaming video content and portion 302 having relatively static textual content” paragraph 0043), where the second area of visual content comprises window visuals of the at least one application window (“portions 301 corresponding to a streaming video window” paragraph 0036) and the first area of visual content comprises a portion of the remote desktop located outside of the at least one application window (“a portion 302 corresponding to a "static" textual content (e.g. background of the desktop)” paragraph 0036).
Kamay does not appear to expressly teach overwriting a portion of the surface that represents the first area of visual content with lower entropy data;
encoding, to the video stream, a frame comprising at least some of surface including the second area of visual content that comprises the window visuals and the portion of the surface comprising the lower entropy data .
Jia teaches overwriting a portion of the surface that represents the first area of visual content with lower entropy data (“The changing of graphics settings of the reducing the complexity of a background image, adding anti-aliasing to font rendering, removing desktop icons,. removing alpha blending,.” Col. 7 lines 46-49,Col. 35 lines 13-25, Col. 36 lines 41-47);
encoding, to the video stream, a frame comprising at least some of surface including the second area of visual content that comprises the window visuals and the portion of the surface comprising the lower entropy data (Fig. 1 the video streamed including the host device 120 application windows and the background image with reduced complexity streamed to the client device 110).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise overwriting a portion of the surface that represents the first area of visual content with lower entropy data; encoding, to the video stream, a frame comprising at least some of surface including the second area of visual content that comprises the window visuals and the portion of the surface comprising the lower entropy data. One would have been motivated to make such a combination to reduce the consumption of bandwidth over a connection between the client device and the host device (Jia Col. 1 lines 31-36).
Kamay does not appear to expressly teach transmitting a stream comprising the video stream and window metadata representative of window properties of the at least one application window to the local desktop.
Schmieder teaches transmitting a stream comprising the video stream and window metadata representative of window properties of the at least one application window to the local desktop (“Once the alpha values and RGB values have been 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise transmitting a stream comprising the video stream and window metadata representative of window properties of the at least one application window to the local desktop. One would have been motivated to make such a combination to provide a data stream that is well characterized.

As to dependent claim 2, Kamay teaches the method of claim 1, Kamay further teaches the method wherein the surface comprises a screen capture of the remote desktop (remote desktop surface image 302). However, Kamay does not appear to expressly teach the method further comprises:
applying a virtual stencil to the screen capture to remove, by the overwriting, at least some of the first area of visual content.
reducing the complexity of a background image, adding anti-aliasing to font rendering, removing desktop icons, removing alpha blending,.” Col. 7 lines 46-49,Col. 35 lines 13-25, Col. 36 lines 41-47);
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the surface comprises a screen capture of the remote desktop to further comprise applying a virtual stencil to the screen capture to remove, by the overwriting, at least some of the first area of visual content One would have been motivated to make such a combination to reduce the consumption of bandwidth over a connection between the client device and the host device (Jia Col. 1 lines 31-36).

As to dependent claim 3,   Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the frame is a virtual frame and  further comprising splitting the window visuals of the at least one application window into the virtual frame, wherein the virtual frame is encoded and transmitted as frames of the video stream.
Schmieder teaches wherein the frame is a virtual frame and further comprising splitting the window visuals of the at least one application window into the virtual frame, wherein the virtual frame is encoded and transmitted as frames of the video stream (“the server computing device 110 includes an alpha channel determination component 135 that determines the alpha values of the transparent portion of a top-level window. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the frame is a virtual frame and further comprising splitting the window visuals of the at least one application window into the virtual frame, wherein the virtual frame is encoded and transmitted as frames of the video stream. One would have been motivated to make such a combination to provide a data stream that is well characterized

As to dependent claim 4, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the window properties comprise an identifier and at least one of: a caption, a geometry, a style, or coordinates of an application window
Schmieder teaches wherein the window properties comprise an identifier and at least one of: a caption, a geometry, a style, or coordinates of an application window (“During each rendering pass, metadata associated with each window is analyzed by the server rendering component 130…The metadata may also include information regarding a particular window size or window position” paragraph 0038).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the window properties comprise an identifier and at least one of: a caption, a geometry, a style, or coordinates of an application window. One would have 

As to dependent claim 5, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the determining the at least one application window of the remote desktop to include in the stream comprises:
receiving a list of processes corresponding to a list of application windows to be included in the stream; and
determining, from the list of processes, a selection of application windows from the list of application windows based at least in part on each of the application windows being visible on the remote desktop.
Schmieder teaches receiving a list of processes corresponding to a list of application windows to be included in the stream (windows 115, Fig. 1A); and
determining, from the list of processes, a selection of application windows from the list of application windows based at least in part on each of the application windows being visible on the remote desktop (“the server computing device 110 comprises a window determination component 120 that is configured to determine which windows 115 that are rendered (or are to be rendered) on the desktop of the server computing device 110.” Paragraph 0026, Fig. 1A-Fig. 1B
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the determining the at least one application window of the remote desktop to include in the stream comprises: receiving a list of processes corresponding 

As to dependent claim 6, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the window metadata is transmitted in the stream using structured byte-wise diffs to delta-encode the window properties of the application windows
Schmieder further teaches wherein the window metadata is transmitted in the stream using structured byte-wise diffs to delta-encode the window properties of the application windows (“encoded using the different encoding schemes, the encoded sub-components of the top-level window are transmitted to a client computing device.” Paragraph 0005 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the determining the at least one application window of the remote desktop to include in the stream comprises: receiving a list of processes corresponding to a list of application windows to be included in the stream; and determining, from the list of processes, a selection of application windows from the list of application windows based at least in part on each of the application windows being visible on the remote 

As to dependent claim 7, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach the method comprising identifying one or more of a window creation event or a window destruction event associated with the remote desktop, and based at least in part on the window creation event or the window destruction event, updating a list of application windows to include in the stream
Schmieder further teaches the method comprising identifying one or more of a window creation event or a window destruction event associated with the remote desktop, and based at least in part on the window creation event or the window destruction event, updating a list of application windows to include in the stream (“As the server computing device 110 may have multiple windows open at a given time” paragraph 0023).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise identifying one or more of a window creation event or a window destruction event associated with the remote desktop, and based at least in part on the window creation event or the window destruction event, updating a list of application windows to include in the stream. One would have been motivated to make such a combination to provide a data stream that is well characterized

claim 8, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach the method further teaches wherein the encoding is further of the window metadata, and the window metadata is in at least one header of the video stream.
Schmieder teaches wherein the encoding is further of the window metadata, and the window metadata is in at least one header of the video stream (the e metadata including color space (350) and alpha channel data (340), encoded using standard encapsulation (i.e. header+payload), as shown in at least Fig. (3, 4), paragraph 0053, 0062).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the encoding is further of the window metadata, and the window metadata is in at least one header of the video stream. One would have been motivated to make such a combination to provide a data stream that is well characterized

As to dependent claim 9, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the video stream includes per-pixel transparency information of the second area of visual content comprising the window visuals of the at least one application window.
 Schmieder further teaches wherein the video stream includes per-pixel transparency information of the second area of visual content comprising the window visuals of the at least one application window (alpha channel comprising transparency characteristics, in both paragraph 0023).


As to dependent claim 10, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the encoding comprises attaching alpha information of the second area of visual content comprising the window visuals of the at least one application window to the video stream
Schmieder teaches wherein the encoding comprises attaching alpha information of the second area of visual content comprising the window visuals of the at least one application window to the video stream (“the alpha values are encoded and transmitted to the client device” paragraph 0050).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the encoding comprises attaching alpha information of the second area of visual content comprising the window visuals of the at least one application window to the video stream. One would have been motivated to make such a combination to provide a data stream that is well characterized.

claim 11, Kamay teaches the method of claim 1, Kamay does not appear to expressly teach wherein the encoding comprises: transcoding per-pixel transparency information of the window visuals of the at least one application.; and attaching groups of the per-pixel transparency samples to the video stream as a single color sample of the supported color space.
Schmieder further teaches wherein the encoding comprises: transcoding per-pixel transparency information of the window visuals of the at least one application (“if a top-level window possesses a transparency characteristic, the bit values for that window are represented in a bitmap format that may be used with alpha values” paragraph 0047); and
attaching groups of the per-pixel transparency samples to the video stream as a single color sample of the supported color space (“In order for the top-level window to be rendered correctly on the client computing device, both the RGB values and the alpha values need to be transmitted to the client” paragraph 0047)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the encoding comprises: transcoding per-pixel transparency information of the window visuals of the at least one application.; and attaching groups of the per-pixel transparency samples to the video stream as a single color sample of the supported color space. One would have been motivated to make such a combination to provide a data stream that is well characterized

claim 12, Kamay teaches the method of claim 11, Kamay does not appear to expressly teach wherein the surface comprises the window visuals of a plurality application windows at pixel locations that correspond to coordinates of the plurality application windows on the remote desktop.
Schmieder teaches wherein the surface comprises the window visuals of a plurality application windows at pixel locations that correspond to coordinates of the plurality application windows on the remote desktop (Fig. 1B windows 116 and 117).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise wherein the surface comprises the window visuals of a plurality application windows at pixel locations that correspond to coordinates of the plurality application windows on the remote desktop. One would have been motivated to make such a combination to provide a data stream that is well characterized.

As to dependent claim 13, Kamay teaches the method of claim 1, Kamay further teaches wherein when the surface is encoded to the frame, the surface includes the window visuals of the at least one application window partially obscured by another portion of the remote desktop located outside of the at least one application window (Fig. 3 windows 301).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder et al. (US 2015/0121243 A1, in view of Schmieder) in view of Jia et al. (US 9247029 B1, hereinafter Jia).

As to independent claim 14, Schmieder teaches a method comprising:
receiving an encoded stream of one or more application windows of a remote desktop to a local desktop of a local device (“Once the alpha values and RGB values have been determined, this window information 145 is transmitted from the server computing device 110 to the client computing device 150.” paragraph 0051), the encoded stream comprising:
window visual data of a frame that represents window visuals of the one or more application windows encoded in a video stream of the encoded stream (“Once the alpha values and RGB values have been determined, this window information 145 is transmitted from the server computing device 110 to the client computing device 150.  Once the window information is received, the client computing device 150 utilizes a decoding component 155 to decode the encoded surfaces into one or more windows 165” paragraph 0051); 
decoding the window visual data from the encoded stream (“the client computing device 150 utilizes a decoding component 155 to decode the encoded surfaces into one or more windows 165” paragraph 0051” paragraph 0051); 
rendering, on the local desktop, at least a portion of the window visuals from the encoded stream that corresponds to an application window of the one or more application windows in a proxy window of the application window based at least in part on the window properties that correspond to the application window (Fig. 1A-Fig. 1B the application windows are rendered on the local desktop).

Jia teaches the encoded stream comprising: visual data of the frame corresponding to one or more unselected regions of the remote desktop, wherein the visual data and the window visual data correspond to a capture of the remote desktop in which the one or more unselected regions have been replaced with lower entropy data and have been encoded in the frame at a higher compression rate than the window visual data of the one or more application windows (“The changing of graphics settings of the application 16 can include, for example, reducing the complexity of a background image, adding anti-aliasing to font rendering, removing desktop icons, removing alpha blending,.” Col. 7 lines 46-49,Col. 35 lines 13-25, Col. 36 lines 41-47); and
filtering the visual data corresponding to the one or more unselected regions of the remote desktop from the encoded stream (“The changing of graphics settings of the application 16 can include, for example, reducing the complexity of a background image, adding anti-aliasing to font rendering, removing desktop icons, removing alpha blending,.” Col. 7 lines 46-49,Col. 35 lines 13-25, Col. 36 lines 41-47).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmeider to comprise such that the encoded stream to include  visual data of the 

As to dependent claim 15, Schmieder teaches the method of claim 14, Schmieder further teaches wherein the decoding of the window visual data is from at least one video frame of the video stream that is representative of the window visual data and window metadata representative of window properties (“During each rendering pass, metadata associated with each window is analyzed by the server rendering component 130…The metadata may also include information regarding a particular window size or window position” paragraph 0038).

As to dependent claim 16, Schmieder teaches the method of claim 14, Schmieder further teaches wherein the window properties are represented in a first coordinate system of the remote desktop and are different from a second coordinate system of the local desktop, and the method further includes translating at least some of the window properties from the first coordinate system to the second coordinate system for the rendering of the window visual data in the proxy window (“During each rendering pass, metadata associated with each window is analyzed by 

As to dependent claim 17, Schmieder teaches the method of claim 14, Schmieder further teaches wherein the window properties comprise an identifier and at least one of: a caption, a geometry, a style, or coordinates of the application window (“The metadata may also include information regarding a particular window size or window position” paragraph 0038).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamay (US 9510048 B2 ) in view of Jia et al. (US 9247029 B1, hereinafter Jia). 

As to independent claim 18, Kamay teaches a method comprising:
determining at least one application window of a remote desktop to include in a stream to a local desktop of a local device (“Referring to FIG. 4A, at block 401, a stream of data objects is received where each data object includes graphics data representing an image to be transmitted and rendered at a client… For each data object, at block 402, processing logic detects the associated image that includes a first portion and second portion that have different types of contents.  For example, as shown in FIG. 3, processing logic may identify that virtual desktop 300 includes portions 301 having streaming video content and portion 302 having relatively static textual content” paragraph 0042-0043).

Kamay does not appear to expressly teach generating a virtual stencil that identifies, on a first visual surface, first pixel locations of portions of the remote desktop are to be included in the stream and second pixel locations of portions of the remote desktop are to be excluded from the stream ;
removing the portion of the remote desktop from the first visual surface that comprises at least one area of window visuals of the at least one application window to generate a second visual surface based at least on applying the virtual stencil to the first visual surface; 
encoding, to the stream, the second visual surface as a frame that comprises the at least one area of window visuals of the at least one application window without comprising the portion of the remote desktop; and 
transmitting the stream comprising the frame to the local desktop.
Jia teaches generating a virtual stencil that identifies, on a first visual surface, first pixel locations of portions of the remote desktop are to be included in the stream and second pixel locations of portions of the remote desktop are to be excluded from the stream (“The changing of graphics settings of the application 16 can include, for example, reducing the complexity of a background image, adding anti-aliasing to font rendering, removing desktop icons,. removing alpha blending,….” Col. 7 lines 46-49,Col. 35 lines 13-25, Col. 36 lines 41-47);

encoding, to the stream, the second visual surface as a frame that comprises the at least one area of window visuals of the at least one application window without comprising the portion of the remote desktop; and  transmitting the stream comprising the frame to the local desktop (Fig. 1 the video streamed including the host device 120 application windows and the background image with reduced complexity streamed to the client device 110).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kamay to comprise generating a virtual stencil that identifies, on a first visual surface, first pixel locations of portions of the remote desktop are to be included in the stream and second pixel locations of portions of the remote desktop are to be excluded from the stream; removing the portion of the remote desktop from the first visual surface that comprises at least one area of window visuals of the at least one application window to generate a second visual surface based at least on applying the virtual stencil to the first visual surface; encoding, to the stream, the second visual surface as a frame that comprises the at least one area of window visuals of the at least one application window without 

As to dependent claim 19, Kamay teaches the method of claim 18, Kamay further teaches wherein the first visual surface comprises a screen shot of at least a portion of the remote desktop (snapshot of a virtual desktop image 300).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamay (US 9510048 B2 ) in view of Jia et al. (US 9247029 B1, hereinafter Jia) and Pothana (US 8633940 B2) 


As to dependent claim 20, Kamay teaches the method of claim 18, Kamay does not appear to expressly teach  wherein the frame is a virtual frame and further comprising splitting the second visual surface into one or more pages of the virtual frame, wherein the virtual frame is encoded and transmitted as the one or more frames of the stream.
Pothana teaches a cloud computing service of the same, where an array of application visuals is/are mapped, stored and split into page/model representations (Figs. 4-5), that capture respective regions information of the application visuals (i.e. mipmaps table) and texture data (including color, alpha, reflectivity, etc), later transcoded (encoder/decoder) into AVC reference picture stream of different formats (i.e. RGB, RGBA, YCbCr), as illustrated in Figs. (1-3)).


Response to Arguments
Applicant’s prior art arguments have been fully consider but are moot in view of the new grounds of rejection presented above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information 



/MAHELET SHIBEROU/
 Primary Examiner, Art Unit 2171